Case 1:19-mj-00212-RMM Document4 Filed 08/14/19 Page 1 of 1

AO 466A (Rev 07/16) Waiver of Rule 5 & 5 1 Hearings (Complaint or Indictment)

UNITED STATES DISTRICT Cour!

for the AUG 14 2019

District of Columbia .
Clerk, U.S. District and

Bankruptcy Courts

Case No. [A-my- 212
Charging District’s Case No. | q- 7 | | qo

United States of America

Vv.

Damd Tawet Aw

Defendant

WAIVER OF RULE 5 & 5.1 HEARINGS
(Complaint or Indictment)

I understand that I have been charged in another district, the (name of other court) AJ D C al. ¢ f.

 

I have been informed of the charges and of my rights to:

(1) retain counsel or request the assignment of counsel if | am unable to retain counsel;

(2) an identity hearing to determine whether I am the person named in the charges;

(3) production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;

(4) a preliminary hearing to determine whether there is probable cause to believe that an offense has been
committed, to be held within 14 days of my first appearance if ] am in custody and 21 days otherwise,
unless I have been indicted beforehand.

(5) a hearing on any motion by the government for detention;

(6) request a transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

| agree to waive my right(s) to:

7 an identity hearing and production of the warrant.
o a preliminary hearing.

o a detention hearing.
Oo

an identity hearing, production of the warrant, and any preliminary or detention hearing to which ] may
be entitled in this district. I request that any preliminary or detention hearing be held in the prosecuting

district, at a time set by that court.

I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are
pending against me.

pa LMF x Pack Qi

Defendant's signature
—
SY { \ Signature of defendant's attorney

MU helle Bkrstr

Printed name of defendant's attorney

 
